      Case 1:04-cr-01110-DLC Document 737 Filed 12/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA                :
                                         :
                -v-                      :            04cr1110 (DLC)
                                         :
 ALEX RUDAJ,                             :                  ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On December 9, 2020, the defendant filed an application for

bail pending the resolution of his habeas petition under 18

U.S.C. § 2255.   The Government opposed the application on

December 10, and the defendant has filed a reply.         For the

following reasons, the application is denied.

     “[T]he standard for bail pending habeas litigation is a

difficult one to meet: The petitioner must demonstrate that [1]

the habeas petition raise[s] substantial claims and [2] that

extraordinary circumstances exist[] that make the grant of bail

necessary to make the habeas remedy effective.”         Mapp v. Reno,

241 F.3d 221, 226 (2d Cir. 2001) (citation omitted).

     The defendant has failed to establish that his habeas

petition raises a substantial claim or that his application

should be granted so that the habeas remedy can be effective.

The habeas petition addresses the impact of Johnson v. United

States, 135 S. Ct. 2551 (2015) and United States v. Davis, 139
         Case 1:04-cr-01110-DLC Document 737 Filed 12/11/20 Page 2 of 3




S. Ct. 2319 (2019) on the defendant’s 18 U.S.C. § 924(c)

conviction.      If the petition were granted and the defendant’s

conviction under § 924(c) were vacated, the defendant’s overall

sentence would not necessarily change.          The defendant would be

entitled to a resentencing proceeding.          28 U.S.C. § 2255(b).      At

that proceeding the Court could “increase the sentences for any

remaining counts if such an increase is warranted.”             Davis, 139

S. Ct. at 2336 (citation omitted).

     The defendant was convicted at trial on numerous counts.

With the exception of the § 924(c) count, the Court imposed the

sentence on each of those counts to run concurrently.             The §

924(c) sentence was imposed to run consecutively.            The Court

carefully calculated the combined sentence to reflect the

overall seriousness of the defendant’s conduct as well as his

relative culpability.

     As of now, the defendant is due to be released from custody

on November 23, 2027.       Should his petition for a writ of habeas

corpus be granted, the defendant will have a full opportunity to

be heard regarding the sentence to be imposed.            This motion does

not provide reason to believe, however, that that sentence would

result in the defendant’s imminent release.           Accordingly, it is

hereby




                                        2
         Case 1:04-cr-01110-DLC Document 737 Filed 12/11/20 Page 3 of 3




     ORDERED that the defendant’s request for bail is denied.

Dated:       New York, New York
             December 11, 2020



                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                        3
